DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Examiner acknowledges amended Claim 1 in the response filed on 12/29/2021. 
Response to Arguments
The declaration under 37 CFR 1.132 filed 1/7/2022 is insufficient to overcome the rejection of Claims 1-18 based upon the 35 USC § 102/103 and 35 USC § 103 rejections as set forth in the last Office action. 
Applicant stated, in his or her opinion, that the coefficient of friction of the surface of the magnetic layer that is normally referred to in the field of magnetic recording media, such as the µ values described in paragraph [0144] of Hattori, are entirely different from the present “coefficient of friction as measured on a base part of a surface of the magnetic layer.”  If the coefficient of friction of the surface of the magnetic layer that is normally referred to in the field of magnetic recording media becomes low, there is a case where the “coefficient of friction as measured on a base portion of a surface of the magnetic layer” is not lowered. 
In the opinion of Kasada, the magnetic recording medium disclosed in Hattori would have a “coefficient of friction as measured on a base part of a surface of the magnetic layer” exceeding the claimed range, because the magnetic recording media disclosed in Hattori is prepared without the method for adjusting the coefficient of friction as measured on a base part of a surface of the magnetic layer.  In the opinion of Kasada, the measured coefficient of friction values disclosed by Hattori would be similar to the values of present application’s Comparative Examples, which were prepared without using any of the methods disclosed in paragraph [0028] of the specification. 
However, the declaration is insufficient.  The Examiner notes that such arguments are not commensurate with the claim language.  The instant claims are directed to a product, not the method of make, measure, or method of adjusting a magnetic layer to have a coefficient of friction as claimed.  The claims also do not set forth changes to the structure and/or composition of the magnetic layer. Therefore, the method of measuring/obtaining the coefficient of friction on a base part as claimed is not germane to the patentability of the claimed product.
Hattori teaches that an example of a characteristic that is desirable in a magnetic recording medium, in addition to having a magnetic layer of high surface smoothness, is good running durability.  To that end, a component for lowering the coefficient of friction of the magnetic layer is desirable contained in the magnetic layer, and refers to a component that forms suitable protrusions on the surface of the magnetic layer and thus exhibits an effect of lowering the coefficient of friction.  Examples include inorganic oxide-based particles and a polymer, per Claims 2, 3, 9, 10, 14, and 15 (please see [0057] and [0073]-[0075] in Hattori).  Hattori further teaches the average particle size of the inorganic oxide-based particles desirably falls within a range of 50 nm to 200 nm [0076].  Hattori’s invention undergoes a seven-stage calendar process to conduct a surface smoothing treatment with a high pressure of 300 kg/cm.  The coefficient of friction was measured after such calendar step, with a coefficient of friction values of 0.24 and 0.22 ([0138] and [0144]).
Similarly to Hattori, Applicant’s invention discloses non-magnetic powder in the magnetic layer to functions as projection formation agent.  An average particle size of the projection formation agent is 30 to 300 nm.  A projection formation agent that is difficult to be pushed into the magnetic layer even in a case where pressure is applied contributes to controlling the base friction after pressing to 0.35 or less ([0077] in Applicant’s published application).  Considering that Hattori teaches substantially the same magnetic layer as Applicant, the Examiner deems that Hattori’s coefficient of friction, when subjected to a determination methodology as set forth in Claim 1: Lines 5-11, would include values within or overlapping the claimed range.  While the Examiner disagrees with Applicant’s opinion that Hattori’s coefficient of friction will exceed the claimed range, Applicant has not provided actual data/evidence on how much Hattori’s coefficient of friction exceeds the claimed range if measured on a base part of a surface of the magnetic layer.  Will the coefficient of friction, µ, in the magnetic recording art will always be higher than a coefficient of friction measured on a base part using the methodology in Claim 1: Lines 5-11?

	Applicant referred to paragraph [0046] of the specification, which discloses the use of a projection formation agent that is difficult to be pushed into the magnetic layer even in a case where pressure is applied, can contribute to controlling the base friction after pressing the magnetic layer at a pressure of 90 atm within the claimed range.  This can be understood from a comparison between Comparative Examples 3 to 6 and inventive Examples in which different projection formation agents are employed.  
However, Applicant’s arguments are unpersuasive.  Inventive examples uses Projection formation agents 1-3, and comparative Examples 3 to 6 uses Projection formation agents 4 and 5.  Projection formation agents 1-3 are particles of silica and polymer with an average particle size of 100 nm, silica particles with an average particle size of 140 nm, and dried solid material of water dispersed sol of silica particles with an average particle size of 120 nm, respectively.  Projection formation agents 4 and 5 are carbon black and dried water dispersed sol of silica particles with an average particle size of 130 nm (Page 30 of Applicant’s Specification).  
 Kasada et al. teaches using its projection formation agent is inorganic oxide colloidal particles, such as silica, with an average particle size of 50 to 200 nm (Col. 12: Lines 43-59).  The projection formation agent of Kasada et al. also has a Mohs hardness of less than or equal to 8, which is the same as Applicant (Please see Col. 12: Lines 43-45 in Kasada et al. and [0079] in Applicant’s published application).  This is substantially the same material used by Applicant’s Projection formation agents 1-3.   Kasada et al. broadly teaches a coefficient of friction as measured on a base portion of a surface of the magnetic layer is less than or equal to 0.35 (Abstract).  Thus, the Examiner deems that Kasada et al.’s coefficient of friction, when subjected to a determination methodology as set forth in Claim 1: Lines 5-11, would include values within or overlapping the claimed range.

Applicant has reproduced a magnetic tape of Example 1 of Kasada et al. in accordance with the disclosure in Kasada et al.  In the reproduced Example 1 of Kasada et al., “the coefficient of friction measured on a base part of a surface of the magnetic layer after pressing the magnetic layer at a pressure of 90 atm” was measured in accordance with the method disclosed in paragraph [0100] of the present application.  As a result, the measured value was 0.45, which exceeds the claimed range of 0.35 or less.  
However, Kasada et al. broadly teaches a coefficient of friction as measured on a base portion of a surface of the magnetic layer is less than or equal to 0.35 (Abstract).  That is, every single value from 0.35 to less than 0.35.  Applicant did not provide enough evidence to establish that a coefficient of friction in the entire range of less than or equal to 0.35 will have a coefficient of friction greater than 0.35 after pressing the magnetic layer at 90 atm and using the methodology as set forth in Claim 1: Lines 5-11.  One measured example by Applicant is insufficient in establishing a relationship that the entire coefficient of friction range disclosed by Kasada et al.’s produces a coefficient of friction of greater than 0.35.  

With regards to the double patenting arguments, the method of measuring/obtaining the coefficient of friction on a base part as claimed is not germane to the patentability of the claimed product.  Therefore, the Examiner maintains the double patenting rejections.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Non-provisional Double Patenting Rejections
Patent 
Non-magnetic support
Magnetic layer containing ferromagnetic powder 
Coefficient of friction
Back-coating layer
Non-magnetic layer
Ferromagnetic powder comprising ε-iron oxide
10902874
Claim 1
Claim 1
Claims 1 and 3
Claim 6
Claim 5
See below
10755741
Claim 1
Claim 1
Claim 1
See below
See below
See below
10373633
Claim 1
Claim 1
Claims 1-2
See Below
Claim 5
See below
10510366
Claim 1
Claim 1
Claims 1-2
See below
Claim 5
See below
10854231
Claim 1
Claim 1
Claim 1
Claim 6
Claim 5
See below
10839851
Claim 1
Claim 1
Claim 1
Claim 6
Claim 5
See below
9779772
Claim 1
Claim 1
Claims 1-3
See below
Claim 6
See below
10861491
Claim 1
Claim 1
Claim 1
See below
Claim 15
See below
10475481
Claim 1
Claim 1
Claim 1
Claims 1 and 8
See below
See below
10403319
Claim 1
Claim 1
Claim 1
Claim 6
Claim 1
See below
10522180
Claim 1
Claim 1
Claim 1
Claim 5
Claim 1
See below
10026433
Claim 1
Claim 1
Claim 1
See below
Claim 1
See below
10026430
Claim 1
Claim 2
Claim 1
Claim 18
Claim 1
See below


Regarding the requirement for the claimed ferromagnetic powder comprising ε-iron oxide, Hattori (US Pub. No. 20140212693) teaches a magnetic recording tape, with use with a magnetic recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder, and a coefficient of friction is within the claimed range of 0.35 or less (Abstract, [0035], [0073], [0087], and [0144]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the ferromagnetic powder be ε-iron oxide in order to achieve a magnetic layer with good thermal stability and magnetic characteristics suited to magnetic recording [0007]. 
Regarding any requirement for the back coating layer and/or non-magnetic layer, Hattori (US Pub. No. 20140212693) also teaches its magnetic recording tape further comprising a back coating layer and a non-magnetic layer to improve running characteristics ([0088] and [0089]).
As to the method of obtaining the coefficient of friction set forth in Claim 1: Lines 5-11, the claims being examined are product claims so just the physical feature established by the claim language is required to be disclosed by the prior art, not a specific method of measuring/determining a physical feature.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 20140212693 (“Hattori”).
With regards to Claims 1 and 13, Hattori teaches a magnetic recording medium, with use with a magnetic recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder, and a coefficient of friction is within the claimed range of 0.35 or less (Abstract, [0035], [0073], [0087], and [0144]). 
The Examiner notes that Hattori teaches a calendaring process [0138], but also teaches that coefficient of friction of the magnetic layer are means to characterize and measure the surface of the magnetic layer [0073].  While the calendaring process is different from Applicant’s limitation of 90 atm, the magnetic recording tape still generates the same coefficient of friction as claimed and is used to characterize the surface of the magnetic recording medium/magnetic layer.  Furthermore, there is a sound basis that Hattori’s magnetic recording medium produces identical coefficient of friction when applying the claimed pressure.  As to the method of obtaining the coefficient of friction set forth in Claim 1: Lines 5-11, the claims being examined are product claims so just the physical feature established by the claim language is required to be disclosed by the prior art, not a specific method of measuring/determining a physical feature.  
As such, the Examiner deems that Hattori fully anticipates the claimed limitations despite the distinction in pressure and method of measure when determining the characterization of the magnetic tape.  Moreover, a process limitation, as such, is not germane to the patentability of the claimed product unless it produces an unobvious difference, which does not appear to be the case.  However, given the distinction, alterative to anticipation should it be shown that the difference in pressure and/or method of measure does produce an invention that has an unobvious difference, the Examiner deems that Hattori renders obvious the claimed limitation as the characterization methodology are both used to characterize the performance.  Hattori provides clear guidance on what is a desirable coefficient of friction, as such the slight distinction in methodology would have been obvious to a person of ordinary skill in the art, to produce finished products with a magnetic layer of high surface smoothness and good running durability [0073].  

With regards to Claims 2 and 14, Hattori teaches the magnetic layer contains inorganic oxide-based particles (Abstract, [0035], and [0074]). 

With regards to Claims 3 and 15, Hattori teaches the inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer [0057]. 

With regards to Claims 4 and 16, Hattori teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer ([0088], [0117], and [0138]). 

With regards to Claims 5 and 17, Hattori teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided [0090]. 

With regards to Claims 6 and 18, Hattori teaches the magnetic recording medium is a magnetic tape [0138]. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20140212693 (“Hattori”) as applied to Claim 6 above, and further in view of US Pub. No. 20180182417 (“Kaneko et al.”).
With regards to Claims 7 and 8, Hattori teaches a magnetic tape as set forth above, however, does not teach the nominal magnetic tape cartridge and total length of the magnetic tape is 1,000 m or more. 
Kaneko et al. teaches a magnetic tape cartridge comprising a magnetic tape, wherein a total length of the magnetic tape is 1,000 m (Abstract, [0108], and [0220]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Hattori’s magnetic tape be in a cartridge with a total length of 1,000 m to effectively record and reproduce on a high density magnetic recording tape.  

With regards to Claim 9, Hattori teaches the magnetic layer contains inorganic oxide-based particles (Abstract, [0035], and [0074]). 

With regards to Claim 10, Hattori teaches the inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer [0057]. 

With regards to Claim 11, Hattori teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer ([0088], [0117], and [0138]). 

With regards to Claim 12, Hattori teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided [0090]. 

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10026430 (“Kasada et al.”) in view of US Pub. No. 20140212693 (“Hattori”).
With regards to Claims 1, 6, 7, 13, and 18, Kasada et al. teaches a magnetic recording medium, with use with a magnetic recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder, and a coefficient of friction measured on a base part is equal to or smaller than 0.30 (Abstract, Col. 1: Lines 16-23, Col. 5: Lines 23-31, Col. 6: Lines 22-65, and Col. 7: Lines 24-30).  Kasada et al. teaches the magnetic recording medium is a magnetic tape in a magnetic tape cartridge (Abstract and Col. 1: Lines 47-48). 
As to the method of obtaining the coefficient of friction set forth in Claim 1: Lines 5-11, the claims being examined are product claims so just the physical feature established by the claim language is required to be disclosed by the prior art, not a specific method of measuring/determining a physical feature.  However, the Examiner notes that Kasada et al. teaches a calendaring process (Col. 19: Lines 20-23), but also teaches that coefficient of friction of the magnetic layer are means to characterize and measure the surface of the magnetic layer (Col. 6: Lines 22-65).  Specifically, Kasada et al. provides a clear guidance on what is a desirable coefficient of friction is, i.e. to produce finished products that will inhibit a drop in electromagnetic characteristics (Col. 6: Lines 23-40).  While the calendaring process is different from Applicant’s limitation of 90 atm, the magnetic recording tape still generates a coefficient of friction of 0.35 or less and is used to characterize the surface of the magnetic recording medium/magnetic layer.  Kasada et al. further teaches substantially the same method of measuring the coefficient of friction (please see Col. 2: Lines 32-51).  Therefore, there is a sound basis that Kasada et al.’s magnetic recording medium produces substantially identical coefficient of friction when applying the claimed pressure and subject to the claimed determination methodology in Claim 1: Lines 5-11.  
Kasada et al. does not teach its ferromagnetic powder is an ε-iron oxide. 
However, Hattori teaches a magnetic recording medium, with use with a magnetic recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder, and a coefficient of friction is within the claimed range of 0.35 or less (Abstract, [0035], [0073], [0087], and [0144]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Kasada et al.’s ferromagnetic powder be ε-iron oxide in order to achieve a magnetic layer with good thermal stability and magnetic characteristics suited to magnetic recording [0007]. 

With regards to Claims 2, 9, and 14, Kasada et al. teaches the magnetic layer contains inorganic oxide-based particles (Col. 12: Lines 43-67).  

With regards to Claims 3, 10, and 15, Kasada et al. teaches the inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer (Col. 10: Lines 12-40 and Col. 12: Lines 5-12). 

With regards to Claims 4, 11, and 16, Kasada et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer (Col. 13: Lines 53-58). 

With regards to Claims 5, 12, and 17, Kasada et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided (Col. 14: Lines 54-58). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10026430 (“Kasada et al.”) in view of US Pub. No. 20140212693 (“Hattori”) as applied to Claim 7 above, and further in view of US Pub. No. 20180182417 (“Kaneko et al.”).
While Kasada et al. recognizes that the overall length of its magnetic tape is increased to increase the recording capacity (Col. 1: Lines 47-51), Kasada et al. does not explicitly a total length of the magnetic tape is 1,000 m or more. 
However, Kaneko et al. teaches a magnetic tape cartridge comprising a magnetic tape, wherein a total length of the magnetic tape is 1,000 m (Abstract, [0108], and [0220]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Kasada et al.’s magnetic tape have a total length of 1,000 m to achieve a high density magnetic recording tape.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785